DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
In the instant claims, the apparatus claim of “a document handling and transportation system” positively claims “a conveyor system and a controller”, but then recites only method steps of the conveyor being “operable to instruct” and “operable to determine” various operations thereof. It is unclear if applicant intends to pursue a method claim or apparatus claim. 
In the instant office action, the claims are interpreted as apparatus claims and rejected as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Timmerman et al 2005/0000842 (hereinafter Timmerman).

Re Claim 1. 
Timmerman discloses a document handling and transportation system for use in a casino counting room environment, comprising: a conveyor system (17, Figs. 6-7); and a controller (system controller, para [0128,0101]) that is operable to: instruct the conveyor system to move a first cashbox of a group of cashboxes from a loaded cashbox waiting area to an unload cashbox area; determine that a robotic arm system opens the first cashbox and removes a set of documents from the first cashbox for providing to a sorting device; and after the set of documents is removed from the first cashbox, instruct the conveyor system to move the first cashbox to an empty cashbox storage area; and concurrent with instructing the conveyor system to move the first cashbox to the empty cashbox storage area, instruct the conveyor system to move a second cashbox of the group of cashboxes from the loaded cashbox waiting area to the unload cashbox area.  
With regard to the method steps for the controller, it is noted it would have been obvious to one of ordinary skill in the art to program the controller/processor as is well known in the computing arts, such that it may provide any desired function of the handling system.
Re Claim 2. 
Timmerman discloses the system of claim 1, wherein the conveyor system (17, Figs. 6-7) includes: a first conveyor (675); a second conveyor (690); and a transfer unit (belts 677, elevator 660) operable to transport cashboxes from the first conveyor to the second conveyor.  
Re Claim 3. 
Timmerman discloses the system of claim 2, wherein the transfer unit is operable to transport the cashboxes from the first conveyor (675) to the second conveyor (690) via at least one slide (belts 677).  
Re Claim 8. 
As discussed above with respect to claim 1, Timmerman discloses a document handling and transportation system for use in a casino counting room environment, comprising: a conveyor system (17, Figs. 6-7); and a controller (system controller, para [0101,0128]) that is operable to instruct the conveyor system to move: a first cashbox of a group of cashboxes from a loaded cashbox waiting area to an unload cashbox area; the first cashbox to an empty cashbox storage area after the first cashbox is opened and a set of documents is removed from the first cashbox for providing to a sorting device; and a second cashbox of the group of cashboxes from the loaded cashbox waiting area to the unload cashbox area.  
With regard to the method steps for the controller, it is noted it would have been obvious to one of ordinary skill in the art to program the controller/processor as is well known in the computing arts, such that it may provide any desired function of the handling system.
Re Claim 15. 
As discussed above with respect to claims 1 and 8, Timmerman discloses a document handling and transportation system for use in a casino counting room environment, comprising: a conveyor system (17, Figs. 6-7); and a controller (system controller, para [0101,0128]) that is operable to: instruct the conveyor system to move a first cashbox of a group of cashboxes from a loaded cashbox waiting area to an unload cashbox area; signal unloading of the first cashbox; instruct the conveyor system to concurrently move the first cashbox to an empty cashbox storage area and a second cashbox of the group of cashboxes from the loaded cashbox waiting area to the unload cashbox area.  
With regard to the method steps for the controller, it is noted it would have been obvious to one of ordinary skill in the art to program the controller/processor as is well known in the computing arts, such that it may provide any desired function of the handling system.

Allowable Subject Matter
Claims 4-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675